

117 S2150 IS: Wildland Fire Mitigation and Management Commission Act of 2021
U.S. Senate
2021-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2150IN THE SENATE OF THE UNITED STATESJune 21, 2021Mr. Romney (for himself and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prevent catastrophic wildland fires by establishing a commission to study and recommend wildland fire prevention, mitigation, suppression, management, and rehabilitation policies for the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Wildland Fire Mitigation and Management Commission Act of 2021.2.DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Natural Resources of the Senate;(B)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Appropriations of the Senate; (E)the Committee on Natural Resources of the House of Representatives;(F)the Committee on Agriculture of the House of Representatives;(G)the Committee on Homeland Security of the House of Representatives;(H)the Committee on Appropriations of the House of Representatives; and(I)the Committee on Ways and Means of the House of Representatives. (2)CommissionThe term Commission means the commission established under section 3(a).(3)High-risk Indian tribal governmentThe term high-risk Indian tribal government means an Indian tribal government, during not fewer than 4 of the 5 years preceding the date of enactment of this Act— (A)that received fire management assistance under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187); or (B)land of which included an area for which the President declared a major disaster for fire in accordance with section 401 of that Act (42 U.S.C. 5170). (4)High-risk StateThe term high-risk State means a State that, during not fewer than 4 of the 5 years preceding the date of enactment of this Act—(A)received fire management assistance under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187); or(B)included an area for which the President declared a major disaster for fire in accordance with section 401 of that Act (42 U.S.C. 5170).(5)Indian tribal governmentThe term Indian tribal government has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).(6)SecretariesThe term Secretaries means—(A)the Secretary of the Interior; (B)the Secretary of Agriculture; and (C)the Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency.(7)StateThe term State has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).(8)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511). 3.Establishment of Commission(a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretaries shall jointly establish a commission to study and make recommendations to improve Federal policies relating to—(1)the prevention, mitigation, suppression, and management of wildland fires in the United States; and (2)the rehabilitation of land in the United States devastated by wildland fires.(b)Membership(1)CompositionThe Commission shall be composed of—(A)each of the Secretaries (or designees), who shall jointly serve as the co-chairpersons of the Commission;(B)not greater than 8 representatives of Federal departments or agencies, to be appointed by the Secretaries, including—(i)not fewer than 1 representative from each of—(I)the Bureau of Land Management;(II)the National Park Service;(III)the Bureau of Indian Affairs; and(IV)the Forest Service; (ii)a representative of or liaison to the Mitigation Framework Leadership Group of the Federal Emergency Management Agency; (iii)a representative to the National Interagency Coordination Center, which is part of the National Wildfire Coordination Group;(iv)a representative from 1 of the coordinating agencies of the Recovery Support Function Leadership Group; and(v)if the Secretaries determine it to be appropriate, a representative of any other Federal department or agency, such as the Department of Energy, the Environmental Protection Agency, or the Department of Defense; and(C)not greater than 17 non-Federal stakeholders with expertise in wildland fire preparedness, mitigation, suppression, or management, who collectively have a combination of backgrounds, experiences, and viewpoints and are representative of rural, urban, and suburban areas, to be appointed by the Secretaries, including— (i)not fewer than 1 State hazard mitigation officer of a high-risk State (or a designee);(ii)with preference given to representatives from high-risk States and high-risk Indian tribal governments, not fewer than 1 representative from each of—(I)a State department of natural resources, forestry, or agriculture or a similar State agency;(II)a State department of energy or a similar State agency;(III)a county government, with preference given to counties at least a portion of which is in the wildland-urban interface; and(IV)a municipal government, with preference given to municipalities at least a portion of which is in the wildland-urban interface;(iii)with preference given to representatives from high-risk States and high-risk Indian tribal governments, not fewer than 1 representative from each of— (I)the public utility industry;(II)the property development industry; and(III)Indian tribal governments; and (iv)any other appropriate non-Federal stakeholders, which may include the private sector, with preference given to non-Federal stakeholders from high-risk States and high-risk Indian tribal governments. (2)State limitationEach member of the Commission appointed under clauses (i) and (ii) of paragraph (1)(C) shall represent a different State.(3)DateThe appointments of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act.(c)Period of appointment; vacancies(1)In generalA member of the Commission shall be appointed for the life of the Commission.(2)VacanciesA vacancy in the Commission—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment.(d)Meetings(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission.(2)FrequencyThe Commission shall meet not less frequently than once every 30 days.(3)TypeThe Commission may hold meetings, and a member of the Commission may participate in a meeting, remotely through teleconference, video conference, or similar means.(4)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.4.Duties of Commission(a)Report on recommendations To mitigate and manage wildland fires(1)In generalNot later than 1 year after the date of the first meeting of the Commission, the Commission shall submit to the appropriate committees of Congress a report describing recommendations to prevent, mitigate, suppress, and manage wildland fires, including—(A)policy recommendations, including recommendations—(i)to maximize the protection of human life, community water supplies, homes, and other essential structures, which may include recommendations to expand the use of initial attack strategies; (ii)to facilitate efficient short- and long-term forest management in residential and nonresidential at-risk areas;(iii)to manage the wildland-urban interface; (iv)to manage utility corridors; and(v)to rehabilitate land devastated by wildland fire;(B)policy recommendations described in subparagraph (A) with respect to any recommendations for categorical exclusions from the requirement to prepare an environmental impact statement or analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(C)policy recommendations for modernizing and expanding the use of technology, including satellite technology, to prevent, mitigate, suppress, and manage wildland fires, including any recommendations with respect to—(i)the implementation of section 1114 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (43 U.S.C. 1748b–1); or (ii)improving early wildland fire detection;(D)an assessment of Federal spending on wildland fire-related disaster management, including—(i)a description and assessment of Federal grant programs for States and units of local government for pre- and post-wildland fire disaster mitigation and recovery, including—(I)the amount of funding provided under each program;(II)the effectiveness of each program with respect to long-term forest management and maintenance; and(III)recommendations to improve the effectiveness of each program, including with respect to—(aa)the conditions on the use of funds received under the program; and (bb)the extent to which additional funds are necessary for the program; (ii)an evaluation, including recommendations to improve the effectiveness in mitigating wildland fires, of—(I)the Building Resilient Infrastructure and Communities program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133);(II)the Pre-Disaster Mitigation program under that section (42 U.S.C. 5133);(III)the Hazard Mitigation Grant Program under section 404 of that Act (42 U.S.C. 5170c); and(IV)Hazard Mitigation Grant Program post-fire assistance under sections 404 and 420 of that Act (42 U.S.C. 5170c, 5187);(iii)an assessment of the definition of small impoverished community under section 203(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(a)), specifically—(I)the exclusion of the percentage of land owned by an entity other than a State or unit of local government; and (II)any related economic impact of that exclusion; and(iv)recommendations for Federal budgeting for wildland fires;(E)any recommendations for matters under subparagraph (A), (B), (C), or (D) specific to—(i)forest type, vegetation type, or forest and vegetation type; or(ii)State land, Tribal land, or private land; and(F)(i)a review of the national strategy described in the report entitled The National Strategy: The Final Phase in the Development of the National Cohesive Wildland Fire Management Strategy and dated April 2014; and(ii)any recommendations for changes to that national strategy to improve its effectiveness. (2)Specific policy recommendationsTo the maximum extent practicable, the report described in paragraph (1) shall include detailed short- and long-term policy recommendations, including any recommendations for Federal legislation.(3)Interim reportsBefore the submission of the report under paragraph (1), on approval of all members of the Commission, the Commission may submit to the appropriate committees of Congress 1 or more interim reports, as the Commission determines to be appropriate, relating to any matters described in paragraph (1).(b)Report on aerial wildland firefighting equipment strategy and inventory assessment(1)Submission of inventory to the CommissionNot later than 45 days after the date on which the Commission holds the first meeting of the Commission, the Secretary of Defense and the heads of other relevant Federal departments and agencies shall submit to the Commission an inventory of surplus cargo and passenger aircraft and excess common-use aircraft parts that may be used for wildland firefighting purposes, excluding any aircraft or aircraft parts that are—(A)reasonably anticipated to be necessary for military operations, readiness, or fleet management in the future; or (B)already obligated for purposes other than fighting wildland fires. (2)Submission of report to CongressNot later than 90 days after the date on which the Commission receives the inventory described in paragraph (1), the Commission shall submit to the appropriate committees of Congress a report outlining a strategy to meet aerial firefighting equipment needs through 2030 in the most cost-effective manner, including—(A)an assessment of the expected number of aircraft and aircraft parts needed to fight wildland fires through 2030;(B)an assessment of existing authorities of the Secretary of Defense and the heads of other relevant Federal departments and agencies to provide or sell surplus aircraft or aircraft parts to Federal, State, or local authorities for wildland firefighting use, including—(i)a description of the current use of each existing authority; and (ii)a description of any additional authorities that are needed for the Secretary of Defense and the heads of other relevant Federal departments and agencies to provide or sell surplus aircraft or aircraft parts to Federal, State, or local authorities for wildland firefighting use; and(C)recommendations to ensure the availability of aircraft and aircraft parts that the Commission expects will be necessary to fight wildland fires through 2030 in the most cost-effective manner. (3)Considerations for accessing aircraft and aircraft partsIn developing the strategy in the report required under paragraph (2) and the recommendations under paragraph (2)(C), the Commission shall consider all private and public sector options for accessing necessary aircraft and aircraft parts, including procurement, contracting, retrofitting, and public-private partnerships. (4)Unclassified reportThe inventory and report submitted under paragraphs (1) and (2), respectively—(A)shall be unclassified; but(B)may include a classified annex.(c)Majority requirementNot less than 2/3 of the members of the Commission shall approve the recommendations contained in each report submitted under subsection (a) or (b)(2).5.Powers of Commission(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.(b)Information from Federal agencies(1)In generalThe Commission may secure directly from a Federal department or agency such information as the Commission considers necessary to carry out this Act.(2)Furnishing informationOn request of the Chairpersons of the Commission, the head of the department or agency shall furnish the information to the Commission.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(d)GiftsThe Commission may accept, use, and dispose of such gifts or donations of services or property as the Commission considers necessary to carry out this Act.6.Commission personnel matters(a)No compensationA member of the Commission shall serve without compensation.(b)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(c)Staff(1)In generalThe Chairpersons of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.(2)CompensationThe Chairpersons of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(d)Detail of government employeesA Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(e)Procurement of temporary and intermittent servicesThe Chairpersons of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.7.Termination of CommissionThe Commission shall terminate on the date that is 180 days after the date on which the Commission has submitted the reports under subsections (a) and (b) of section 4.8.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $1,000,000.